           Case 3:16-cv-02779-JLS-BGS Document 140 Filed 01/18/19 PageID.7259 Page 1 of 15



                  1    GINA L. DURHAM (Bar No. 295910)           Tamar Y. Duvdevani (admitted pro hac
                       gina.durham@dlapiper.com                  vice)
                  2    DLA PIPER LLP (US)                        tamar.duvdevani@dlapiper.com
                       555 Mission Street, Suite 2400            Marc E. Miller (admitted pro hac vice)
                  3    San Francisco, California 94105-2933      marc.miller@dlapiper.com
                       Tel: 415.836.2500                         DLA PIPER LLP (US)
                  4    Fax: 415.836.2501                         1251 Avenue of the Americas
                                                                 New York, New York 10020-1104
                  5    STANLEY J. PANIKOWSKI (Bar No.            Tel: 212.335.4500
                       224232)                                   Fax: 212.335.4501
                  6    stanley.panikowski@dlapiper.com
                       DLA PIPER LLP (US)                        Ryan Compton (admitted pro hac vice)
                  7    401 B Street, Suite 1700                  ryan.compton@dlapiper.com
                       San Diego, CA 92101                       James Stewart (admitted pro hac vice)
                  8    Tel: 619.699.2700                         james.stewart@dlapiper.com
                       Fax: 619.699.2701                         DLA PIPER LLP (US)
                  9                                              500 Eight Street, NW
                       ANDREW L. DEUTSCH (Bar No.                Washington, D.C. 20004
                 10    319286)                                   Tel: 202.799.4000
                       andrew.deutsch@dlapiper.com               Fax: 202.799.5000
                 11    DLA PIPER LLP (US)
                       2000 Avenue of the Stars
                 12    Suite 400, North Tower
                       Los Angeles, CA 90067-4704
                 13    Tel: 310.595.3000
                       Fax: 310.595.3300
                 14
                       Attorneys for Plaintiff
                 15    Dr. Seuss Enterprises, L.P.
                 16
                                                  UNITED STATES DISTRICT COURT
                 17
                                               SOUTHERN DISTRICT OF CALIFORNIA
                 18
                       DR. SEUSS ENTERPRISES, L.P., a           CASE NO.: 3:16-cv-02779-JLS-BGS
                 19    California limited partnership,
                                                                PLAINTIFF DR. SEUSS
                 20                      Plaintiff,             ENTERPRISES L.P.’S REPLY
                                                                MEMORANDUM OF POINTS AND
                 21           v.                                AUTHORITIES IN FURTHER
                                                                SUPPORT OF MOTION FOR
                 22    COMICMIX LLC, a Connecticut              SUMMARY JUDGMENT
                       limited liability company; MR.
                 23    GLENN HAUMAN, an individual;             Date: February 7, 2019
                       MR. DAVID JERROLD                        Time: 1:30 pm
                 24    FRIEDMAN A/K/A DAVID                     Courtroom: 4D
                       GERROLD, an individual; and MR.          Judge: The Hon. Janis L. Sammartino
                 25    TY TEMPLETON, an individual,
                 26                      Defendants.
                 27
                 28
DLA P IPER LLP (US)
     SAN DIEGO
                                                                  REPLY ISO MOTION FOR SUMMARY JUDGMENT
                                                                          USDC CASE NO. 3:16-CV-02779-JLS-BGS
                      WEST\284875063.8
           Case 3:16-cv-02779-JLS-BGS Document 140 Filed 01/18/19 PageID.7260 Page 2 of 15



                  1                                        TABLE OF CONTENTS
                  2
                                                                                                                                 Page
                  3
                      I.     BOLDLY INFRINGES DSE’S COPYRIGHTS .............................................. 1
                  4
                             A.  DSE Owns Valid Copyrights In The DSE Works ................................ 1
                  5          B.  Defendants Copied The DSE Works To Create Boldly ........................ 2
                  6   II.    BOLDLY IS NOT A FAIR USE OF DSE’S COPYRIGHTS ......................... 2
                  7          A.  Factor One Favors DSE ........................................................................ 3
                  8          B.  Factor Two Favors DSE........................................................................ 6
                             C.  Factor Three Favors DSE...................................................................... 6
                  9          D.  Factor Four Favors DSE ....................................................................... 7
                 10              1.    Boldly Is Likely To Harm DSE’s Market For Go! ..................... 8
                 11              2.    Boldly Is Likely To Harm DSE’s Market for Derivatives.......... 9
                      III.   CONCLUSION ............................................................................................. 10
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
DLA P IPER LLP (US)                                                           -i-
     SAN DIEGO
                                                                                    REPLY ISO MOTION FOR SUMMARY JUDGMENT
                                                                                            USDC CASE NO. 3:16-CV-02779-JLS-BGS
                      WEST\284875063.8
           Case 3:16-cv-02779-JLS-BGS Document 140 Filed 01/18/19 PageID.7261 Page 3 of 15



                  1                                           TABLE OF AUTHORITIES
                  2
                                                                                                                                              Page
                  3   CASES
                  4   Berkla v. Corel Corp.,
                  5      66 F. Supp. 2d 1129 (E.D. Cal. 1999) ................................................................... 2
                  6   Bridgeport Music, Inc. v. UMG Recordings, Inc.,
                  7      585 F.3d 267 (6th Cir. 2009) ................................................................................. 5

                  8   Campbell v. Acuff-Rose Music, Inc.,
                        510 U.S. 569 (1994) ............................................................................................ 10
                  9
                 10   Dille Family Trust v. Nowlan Family Trust
                         207 F. Supp. 3d 535 (E.D. Pa. 2016)..................................................................... 5
                 11
                      DSE v. ComicMix,
                 12
                        256 F. Supp. 3d 1099 (S.D. Cal. 2017) ............................................................. 3, 7
                 13
                      DSE v. ComicMix,
                 14     300 F. Supp. 3d 1073 (S.D. Cal. 2017) ............................................................. 2, 9
                 15
                      DSE v. Penguin Books USA, Inc.,
                 16     109 F.3d 1394 (9th Cir. 1997) ............................................................................... 6
                 17   Kienitz v. Sconnie Nation LLC,
                 18      766 F.3d 756 (7th Cir. 2014) ................................................................................. 5
                 19   Klinger v. Conan Doyle Estate,
                         988 F. Supp. 2d 879 (N.D. Ill. 2013), aff’d, 755 F.3d 496 (7th Cir.
                 20
                         2014) ...................................................................................................................... 1
                 21
                      Paramount Pictures, Corp. v. Axanar Productions, Inc.,
                 22     2017 WL 83506 (C.D. Cal. Jan. 3, 2017) ........................................................ 8, 10
                 23
                      Rogers v. Koons,
                 24     960 F.2d 301 (2d Cir. 1992) .............................................................................. 2, 7
                 25   Salinger v. Colting,
                 26      641 F. Supp. 2d 250 (S.D.N.Y. 2009), rev’d on other grounds, 607
                         F.3d 68 (2d Cir. 2010) ......................................................................................... 10
                 27
                 28
DLA P IPER LLP (US)                                                                  -ii-
     SAN DIEGO
                                                                                            REPLY ISO MOTION FOR SUMMARY JUDGMENT
                                                                                                    USDC CASE NO. 3:16-CV-02779-JLS-BGS
                      WEST\284875063.8
           Case 3:16-cv-02779-JLS-BGS Document 140 Filed 01/18/19 PageID.7262 Page 4 of 15



                  1                                         TABLE OF AUTHORITIES
                  2                                               (continued)
                                                                                                                                          Page
                  3   Seltzer v. Green Day, Inc.,
                  4      725 F.3d 1170 (9th Cir. 2013) ........................................................................... 3, 8

                  5   Silverman v. CBS Inc.,
                          870 F.2d 40 (2d Cir. 1989) .................................................................................... 1
                  6
                  7   Walt Disney Prods. v. Air Pirates,
                        581 F.2d 751 (9th Cir. 1978) ............................................................................. 6, 7
                  8
                      STATUTES
                  9
                 10   17 U.S.C. § 107........................................................................................................... 4

                 11   OTHER AUTHORITIES
                 12   Fed. R. Civ. P. 56(f)(1) ............................................................................................. 10
                 13
                      4 Nimmer, Nimmer on Copyright § 13.01[B] ............................................................ 2
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28                                                               -iii-
DLA P IPER LLP (US)                                                     MEMO OF P&A ISO MOTION TO EXCLUDE GANS TESTIMONY
     SAN DIEGO
                                                                                          USDC CASE NO. 3:16-CV-02779-JLS-BGS

                      WEST\284875063.8
           Case 3:16-cv-02779-JLS-BGS Document 140 Filed 01/18/19 PageID.7263 Page 5 of 15



                  1   I.     BOLDLY INFRINGES DSE’S COPYRIGHTS
                  2          A.      DSE Owns Valid Copyrights In The DSE Works
                  3          DSE’s opening papers proved that it owns valid copyrights in the DSE
                  4   Works. (ECF No. 107-2 (“SOF”) ¶¶ 2-4.) In response, Defendants rehash an
                  5   argument from their failed motion for a reference to the Register of Copyrights
                  6   (ECF No. 57), but do not offer any new facts that alter the Court’s finding that
                  7   DSE’s registrations are valid. (ECF No. 88.) Dr. Seuss wrote and illustrated two
                  8   stories that appeared in Redbook magazine: “The Sneetches” (July 1953) and “The
                  9   Zaks” (March 1954). The publisher of Redbook registered copyright in these issues
                 10   of Redbook, and the copyright was later assigned to Theodore Geisel. (See ECF
                 11   No. 69 at 3.) Defendants contend that Geisel did not renew copyright in the two
                 12   Redbook stories, and that under the 1909 Copyright Act the stories passed into the
                 13   public domain 28 years after registration. (ECF No. 120 (“Opp.”) at 8-9.)
                 14          Even if true, this fact does not preclude summary judgment in DSE’s favor.
                 15   In 1961, Dr. Seuss created The Sneetches and Other Stories (“Sneetches”), and DSE
                 16   is suing for infringement of the copyright in Sneetches. (ECF No. 39 at ¶ 16; SOF ¶
                 17   3). Two stories in Sneetches, “The Sneetches” and “The Zax,” although partly
                 18   based on the Redbook stories, contained new illustrations created by Dr. Seuss.1
                 19   The new illustrations or their new elements remain protected by the Sneetches’
                 20   copyright even if the Redbook stories had fallen into the public domain. See
                 21   Silverman v. CBS Inc., 870 F.2d 40, 50 (2d Cir. 1989) (“increments of expression”
                 22   added to a public domain work are protectable); Klinger v. Conan Doyle Estate,
                 23   988 F. Supp. 2d 879, 890-93 (N.D. Ill. 2013), aff’d, 755 F.3d 496 (7th Cir. 2014)
                 24
                      1
                       The Dr. Seuss drawing that Defendants copied from “The Sneetches” in Sneetches
                 25
                      was entirely new to that book. The drawing that they copied from “The Zax” in
                 26   Sneetches is based on, but distinctly different from, the illustration in the Redbook
                 27   “Zaks” story. Dr. Seuss made non-trivial changes in creating the later work, and
                      Defendants plainly copied his new material, as can be seen in the illustration at pp.
                 28   30-31 of Boldly. (SOF ¶¶ 47, 49, 52-53; ECF No. 107-23 at 166:14-173:8.)
DLA P IPER LLP (US)                                              -1-
     SAN DIEGO
                                                                   REPLY ISO MOTION FOR SUMMARY JUDGMENT
                                                                           USDC CASE NO. 3:16-CV-02779-JLS-BGS
                      WEST\284875063.8
           Case 3:16-cv-02779-JLS-BGS Document 140 Filed 01/18/19 PageID.7264 Page 6 of 15



                  1   (copying from elements of Sherlock Holmes stories that remained under copyright
                  2   deemed infringement). The illustrations at pp. 29-30 and 30-31 of Boldly are
                  3   substantially copied from the illustrations in Sneetches (ECF No. 107-23 at 166:14-
                  4   173:8), and therefore infringe that copyright. Defendants’ validity attack thus fails.
                  5          B.      Defendants Copied The DSE Works To Create Boldly
                  6          “[T]his case presents the rare scenario where there is direct evidence of
                  7   copying.” Rogers v. Koons, 960 F.2d 301, 307 (2d Cir. 1992). The undisputed
                  8   evidence, which includes Defendants’ testimony and written communications,
                  9   shows that Defendants extensively copied Dr. Seuss’s original expression to create
                 10   Boldly. (SOF ¶¶ 33, 48-49, 51-54, 56, 64.) Templeton even admitted that he “did,
                 11   in fact, slavishly copy from Seuss,” to illustrate Boldly. (Id. at ¶ 54.)
                 12          Defendants cannot dispute these material facts, so they make a semantic
                 13   argument that they “did not admit to ‘copying,’ but to the use of Dr. Seuss books
                 14   ‘as a model.’” (Opp. at 11.) Wordsmithing cannot help Defendants: “there is no
                 15   doubt that ‘copying’ would include using the copyright protected expression as a
                 16   model or a template for one’s own work even if done from memory as opposed to
                 17   actual or electronic tracing.” Berkla v. Corel Corp., 66 F. Supp. 2d 1129, 1140
                 18   (E.D. Cal. 1999) (citing 4 Nimmer, Nimmer on Copyright § 13.01[B]). Also,
                 19   Defendants’ statement that “[n]o DSE character appears in Boldly” is wrong. (Opp.
                 20   at 12.) Defendants did, in fact, copy Go!’s protagonist (the “boy”) on Boldly’s
                 21   cover and throughout Boldly in the same location, in the same pose, and with the
                 22   same facial features as the original. (SOF ¶ 52.) DSE’s authorized Go! derivative
                 23   also uses of a modified “boy” in this manner. (See Duvdevani Reply Decl. Ex. 1.)
                 24   II.    BOLDLY IS NOT A FAIR USE OF DSE’S COPYRIGHTS
                 25          As shown in DSE’s opening papers, and in its opposition to Defendants’
                 26   motion for summary judgment, the undisputed record amply supports the Court’s
                 27   pre-discovery conclusion that “Defendants’ fair use defense fails as a matter of
                 28   law.” DSE v. ComicMix, 300 F. Supp. 3d 1073, 1082 (S.D. Cal. 2017) (“ComicMix
DLA P IPER LLP (US)                                         -2-
     SAN DIEGO
                                                                     REPLY ISO MOTION FOR SUMMARY JUDGMENT
                                                                             USDC CASE NO. 3:16-CV-02779-JLS-BGS
                      WEST\284875063.8
           Case 3:16-cv-02779-JLS-BGS Document 140 Filed 01/18/19 PageID.7265 Page 7 of 15



                  1   II”).
                  2           A.     Factor One Favors DSE
                  3           The extensive discovery record shows that Boldly is highly commercial, not
                  4   transformative, was developed in bad faith, and violates DSE’s derivative works
                  5   right. (ECF No. 107-1 at 14-20.) Thus, the first factor favors DSE.
                  6           Defendants do not dispute that they were driven by profit in creating Boldly.2
                  7   (Opp. at 16.) Moreover, as demonstrated in DSE’s opening brief (ECF No. 107-1
                  8   at 22-24), and again below at Sec. III(D) infra, discovery has shown that Boldly is
                  9   likely to harm the market for Go! and for derivatives of the DSE Works.
                 10   Defendants cling to the Court’s pre-discovery finding that Boldly “does not
                 11   supplant the market for Go!” because “Boldly’s market relies on consumers who
                 12   have already read and greatly appreciated Go!..., and who simultaneously have a
                 13   strong working knowledge of the Star Trek series.” (Opp. at 16 (quoting DSE v.
                 14   ComicMix, 256 F. Supp. 3d 1099, 1108 (S.D. Cal. 2017).) Defendants have not
                 15   presented any evidence that supports this early impression. To the contrary, the
                 16   record facts demonstrate that Boldly was intended to serve the same exact market
                 17   function as Go!. They show that Boldly was to be made at “a professional level of
                 18   production,” was intended to function as an illustrated “48 pages, 8.5x11,”
                 19   hardcover book (just like Go!), that “match[es] the look and feel of Seuss books”
                 20   (like Go!), to be sold through online and brick and mortar bookstores (just like
                 21   Go!), as a graduation gift (just like Go!), and with the same uplifting message and
                 22   spirit as Go! (SOF ¶¶ 38, 40, 84, 86; ECF No. 119-1 (“SOAF”) ¶¶ 49-54.)
                 23           The undisputed facts below also refute Defendants’ false and misleading
                 24   statements that they “sought to complete the book in time for Black Friday 2016
                 25
                 26   2
                       This is unlike Seltzer v. Green Day, Inc., 725 F.3d 1170 (9th Cir. 2013), cited by
                 27   Defendants, where the Court found that defendant’s use of plaintiff’s artwork, in a
                      background video during a concert, was “only incidentally commercial; the band
                 28   never used it to market the concert, CDs, or merchandise.” Id. at 1178.
DLA P IPER LLP (US)                                             -3-
     SAN DIEGO
                                                                    REPLY ISO MOTION FOR SUMMARY JUDGMENT
                                                                            USDC CASE NO. 3:16-CV-02779-JLS-BGS
                      WEST\284875063.8
           Case 3:16-cv-02779-JLS-BGS Document 140 Filed 01/18/19 PageID.7266 Page 8 of 15



                  1   sales,” and that Boldly “remain[ing] on the market ‘during graduation season’. . . is
                  2   not evidence of intentional competition or free-riding.” (Opp. at 16):
                  3               Major publisher AMP
                  4
                  5                                                 (SOF ¶¶ 75, 92.)
                  6               Hauman knew that AMP planned to print “an exclusive early edition,”
                                   just to fill ThinkGeek’s Black Friday promotion and the Kickstarter
                  7
                                   backers’ copies, but that Boldly would be “publish[ed] fully in the
                  8                Spring,” i.e., graduation season. (SOF ¶ 91.)
                  9               On February 2, 2017, ThinkGeek contacted Hauman for an update, as
                                   it would “LOVE to offer Boldly… for Graduation.” (SOF ¶ 103.)
                 10
                                   Hauman replied: “I would LOVE to offer it to you, but the lawsuit
                 11                grinds on.” (Opp. at 19.) Defendants quote Hauman’s reply but omit
                                   that it was a response to ThinkGeek’s request to offer Boldly for
                 12
                                   graduation. ( Id..)
                 13               Pending the outcome of this litigation, Hauman hoped to provide to
                 14                ThinkGeek “new orders in time for school graduations.” (SOF ¶ 121.)
                 15   In addition, Defendants’ statement that “readers who have already digested Go! are
                 16   no longer in the market for it” is simply wrong. Go! is a perennial best-selling
                 17   graduation gift book, meaning that a single person may both read Go! for
                 18   themselves and still buy multiple additional copies as gifts for others.
                 19          DSE also showed that Boldly is not “transformative” under 17 U.S.C. § 107
                 20   because it has the same intrinsic purpose and function as Go!. Defendants admit
                 21   that they “meticulously” copied Go! to create an illustrated book that kept Go!’s
                 22   “sentiment” by delivering the same uplifting message of exploration and growth—
                 23   albeit by also ripping off Star Trek—that appeals to graduates. (SOF ¶¶ 33, 37, 38,
                 24   49, 56.) Unable to dispute these facts, Defendants again stick to the Court’s pre-
                 25   discovery finding that Boldly is “transformative.” Defendants’ a priori assertions
                 26   that Boldly must be transformative because it is a mash-up and “mash-ups do not
                 27   fulfill the same purpose as their source works,” cannot change the facts: Boldly was
                 28   conceived and designed to serve the same intrinsic purpose and function as Go!.
DLA P IPER LLP (US)                                           -4-
     SAN DIEGO
                                                                   REPLY ISO MOTION FOR SUMMARY JUDGMENT
                                                                           USDC CASE NO. 3:16-CV-02779-JLS-BGS
                      WEST\284875063.8
           Case 3:16-cv-02779-JLS-BGS Document 140 Filed 01/18/19 PageID.7267 Page 9 of 15



                  1   (Opp. at 17.)
                  2          DSE also showed that Boldly violated DSE’s exclusive § 106(2) derivative
                  3   rights, because it: (1) exists in a concrete form (a book, a copy of which is before
                  4   the Court)3 (SOF ¶ 47); and (2) substantially uses protected material from the DSE
                  5   Works. (ECF No. 107-1 at 4-7, 13-14.) See Kienitz v. Sconnie Nation LLC, 766
                  6   F.3d 756, 758 (7th Cir. 2014). DSE’s evidence in support of the fourth fair use
                  7   factor also shows a violation of its derivative rights. See Sec. III(D), infra.
                  8          Finally, most of the evidence demonstrating that Defendants acted in bad
                  9   faith was unavailable to the Court in its earlier considerations of fair use. (SOF ¶¶
                 10   8-12, 16-17, 23-24, 41, 114.) The cases cited by Defendants do not rebut a
                 11   conclusion of bad faith: they involved implied licenses, where acts by a plaintiff
                 12   gave a defendant a reasonable basis for believing that it had the right to use a work.
                 13   (Opp. at 19.) But Defendants have not raised an implied license defense (see ECF
                 14   No. 53), and have proffered zero evidence that DSE’s conduct permitted an
                 15   inference that DSE would acquiesce in Boldly’s publication. To the contrary,
                 16   Defendants knew, well before receiving DSE’s first letter, that DSE resolutely
                 17   enforces its rights in its intellectual property and would object to Boldly. (SOF ¶¶
                 18   23, 76.) And, as explained in DSE’s opening brief (ECF No. 107-1 at 24-25),
                 19   Defendants’ claim that they “genuinely” believed Boldly was a fair use without
                 20   consulting counsel was unreasonable in light of the evidence and does not show
                 21   good faith. See Bridgeport Music, Inc. v. UMG Recordings, Inc., 585 F.3d 267,
                 22   279 (6th Cir. 2009) (to show a good-faith belief in fair use, a defendant must take
                 23   “reasonable steps to assure fair use before infringement.”).
                 24
                      3
                       Defendants’ contention that an “unpublished draft” is neither “tangible” nor a
                 25
                      “discrete product” is beyond the pale. Boldly is in “final” form (SOF ¶ 47) and
                 26   would have been published had DSE not intervened to enforce its rights.
                 27   Defendants’ contention finds no support in their cited Dille Family Trust v. Nowlan
                      Family Trust case, a Lanham Act case concerning possible future uses of plaintiff’s
                 28   BUCK ROGERS trademark. 207 F. Supp. 3d 535, 545 (E.D. Pa. 2016).
DLA P IPER LLP (US)                                            -5-
     SAN DIEGO
                                                                     REPLY ISO MOTION FOR SUMMARY JUDGMENT
                                                                             USDC CASE NO. 3:16-CV-02779-JLS-BGS
                      WEST\284875063.8
          Case 3:16-cv-02779-JLS-BGS Document 140 Filed 01/18/19 PageID.7268 Page 10 of 15



                  1          In light of the evidentiary record that was previously unavailable, the Court
                  2   should revise its earlier conclusion and find that the first factor weighs heavily
                  3   against fair use.
                  4          B.      Factor Two Favors DSE
                  5          Defendants concede that the DSE Works are highly creative (Opp. at 20),
                  6   which “tilts the scale against fair use.” DSE v. Penguin Books USA, Inc., 109 F.3d
                  7   1394, 1402 (9th Cir. 1997). They point to no new law or facts that would alter the
                  8   Court’s prior finding that this factor favors DSE.4
                  9          C.      Factor Three Favors DSE
                 10          Defendants contend that their substantial copying was “essential” because
                 11   “[l]esser, or less discriminate, use of the Dr. Seuss works would have led to a less
                 12   aesthetically satisfying mash-up” and that “extensive copying is routine in a fair use
                 13   case.” (Opp. at 18, 20.) The Ninth Circuit has flatly rejected these arguments. The
                 14   defendant in Walt Disney Prods. v. Air Pirates, 581 F.2d 751, 758 (9th Cir. 1978),
                 15   asserted that it copied from plaintiff no more than necessary because parody is “best
                 16   achieved when at first glance the material appears convincingly to be the original,
                 17   and upon closer examination is discovered to be quite something else.” Id. The
                 18   Ninth Circuit disagreed:
                 19                  The short answer to this assertion, which would also
                                     justify substantially verbatim copying, is that when
                 20                  persons are parodying a copyrighted work, the constraints
                                     of the existing precedent do not permit them to take as
                 21                  much of a component part as they need to make the ‘best
                                     parody.’ Instead, their desire to make the ‘best parody’ is
                 22                  balanced against the rights of the copyright owner in his
                                     original expressions. That balance has been struck at
                 23                  giving the parodist what is necessary to conjure up the
                                     original, and in the absence of a special need for accuracy
                 24                  . . . that standard was exceeded here. By copying the
                                     images in their entirety, defendants took more than was
                 25                  necessary to place firmly in the reader’s mind the
                                     parodied work and those specific attributes that are to be
                 26
                 27   4
                        This case does not involve “intermediate copying” of video games or any facts
                 28   similar to the Ninth Circuit cases cited by Defendants. (Opp. at 20.)
DLA P IPER LLP (US)                                              -6-
     SAN DIEGO
                                                                     REPLY ISO MOTION FOR SUMMARY JUDGMENT
                                                                             USDC CASE NO. 3:16-CV-02779-JLS-BGS
                      WEST\284875063.8
          Case 3:16-cv-02779-JLS-BGS Document 140 Filed 01/18/19 PageID.7269 Page 11 of 15



                  1                  satirized. . . . Because the amount of defendant’s copying
                                     exceeded permissible levels, summary judgment was
                  2                  proper.
                  3   581 F.2d at 758.
                  4          Here, Defendants copied the DSE Works down to “incidental bits” of
                  5   minutiae, to make Boldly look “nearly identical” to the DSE Works. (SOF ¶¶ 52-
                  6   54.) This copying is far more than what would have been necessary to “conjure up”
                  7   Seuss even if Boldly were a parody, which it is not. ComicMix, 256 F. Supp. 3d at
                  8   1106. That Defendants partially drafted an alternative version to “take[] away”
                  9   their infringement problem shows that Defendants’ extensive takings went well
                 10   beyond their “needs.”5 “In short, it is not really the parody flag that [Defendants]
                 11   are sailing under, but rather the flag of piracy. Moreover, because [the Court has]
                 12   already determined that [Boldly] is not a parody of [DSE’s] work, [Defendants]
                 13   cannot avail themselves of this heightened tolerance under a parody defense.”
                 14   Koons, 960 F.2d at 310-11.
                 15          Defendants’ incorrect view that they may steal extensively from Dr. Seuss to
                 16   make the most “aesthetically satisfying mash-up,” along with the undisputed
                 17   evidence demonstrating that they could have taken far less from the DSE Works,
                 18   shows that factor three weighs against a finding of fair use.
                 19          D.      Factor Four Favors DSE
                 20          On July 12, 2016, Hauman, who masterminded Boldly, wrote that while he
                 21   was worried about “the Dr. Seuss people,” “it’s more likely that [DSE will] see
                 22   the product and want to publish it themselves and give us a nice payday for
                 23   doing so.” (ECF No. 107-43 at 2 (emph. added).) This striking admission
                 24   contradicts Defendants’ conclusory assertions regarding the fourth factor, including
                 25   5
                       Defendants correctly note that DSE misquoted its Exhibit 24 as Templeton
                 26   offering to revert to his other layouts “if it helped.” (Opp. at 13.) Templeton
                 27   actually wrote that he was “not averse” to reverting to his “new” layouts (as
                      opposed to the ones he created by “slavishly” copying Seuss) if “it takes away our
                 28   problems” and “solves problems.” (SOF ¶ 54, 124; ECF No. 107-38, Ex. 30.)
DLA P IPER LLP (US)                                                -7-
     SAN DIEGO
                                                                     REPLY ISO MOTION FOR SUMMARY JUDGMENT
                                                                             USDC CASE NO. 3:16-CV-02779-JLS-BGS
                      WEST\284875063.8
          Case 3:16-cv-02779-JLS-BGS Document 140 Filed 01/18/19 PageID.7270 Page 12 of 15



                  1   that DSE is “not reasonably likely to face competitive harms or miss ‘collab’
                  2   derivative licensing opportunities because of Boldly” or that Boldly is not in a
                  3   “traditional, reasonable, or likely to be developed market” for DSE.6 (Opp. at 24.)
                  4          The factual record proves DSE’s allegations that Boldly is likely to harm the
                  5   market for Go! and derivatives of the DSE Works. Defendants fill their brief with
                  6   rhetoric and criticism of DSE’s position (e.g., “Doomsday scenarios”), but fail to
                  7   proffer a shred of admissible evidence, or raise a triable issue of fact, to dispute it.
                  8                  1.   Boldly Is Likely To Harm DSE’s Market For Go!
                  9          Whether or not this Court views Boldly as transformative in the sense
                 10   relevant to fair use, the undisputed facts developed in discovery show that market
                 11   substitution is likely. Defendants designed Boldly as a market substitute for Go!,
                 12   knowing that Go! is a best-selling graduation gift, and knowing that their
                 13   publishing partner and first wholesale purchaser both intended to market Boldly as a
                 14   graduation gift. (SOF ¶¶ 75, 91-92, 102.) Defendants made extensive use of the
                 15   DSE intellectual property to convey the same message as Go! and to reach the same
                 16   audience of graduates and graduation gift-buyers, while selling through the same
                 17   channels as Go!. (SOF ¶¶ 36-38, 49-50, 52, 55, 60, 75, 84, 86, 92, 100-101, 103,
                 18   121, 124, 141, 143-144, 148; SOAF ¶¶ 26, 28, 36, 39, 41-44, 49-54.) “Under these
                 19   facts, Defendants evidently intend[ed] for their work to effectively function as a
                 20   market substitution to [Go!].” Paramount Pictures, Corp. v. Axanar Productions,
                 21   Inc., 2017 WL 83506, at *9 (C.D. Cal. Jan. 3, 2017). Indeed, had Defendants and
                 22   their publisher and wholesalers acted on this plan to target “fans of Seuss” and
                 23   “Trek” in the Spring, a substantial number of purchasers would have bought Boldly,
                 24   rather than Go!, as a graduation gift.
                 25
                 26   6
                       In Seltzer, plaintiff failed to show that his art was previously licensed for use in a
                 27   music video, the allegedly infringing use made by defendant. Seltzer, 725 F.3d at
                      1179. DSE, however, has provided voluminous evidence that it licenses the DSE
                 28   Works for the creation of other illustrated works.
DLA P IPER LLP (US)                                               -8-
     SAN DIEGO
                                                                      REPLY ISO MOTION FOR SUMMARY JUDGMENT
                                                                              USDC CASE NO. 3:16-CV-02779-JLS-BGS
                      WEST\284875063.8
          Case 3:16-cv-02779-JLS-BGS Document 140 Filed 01/18/19 PageID.7271 Page 13 of 15



                  1          In their opposition, Defendants offer zero evidence to support their
                  2   conclusion that “Boldly is not a primary replacement for Dr. Seuss books.” (Opp. at
                  3   21.) This is because all of the evidence before the Court supports DSE’s position.
                  4                  2.   Boldly Is Likely To Harm DSE’s Market for Derivatives
                  5          In ComicMix II, the Court found for DSE on the fourth factor and held that
                  6   DSE’s allegations of harm to the market for its derivative works “shifts the balance
                  7   more in [DSE]’s favor.” 300 F. Supp. 3d at 1082. DSE has now proven those
                  8   allegations with facts, and Defendants fail to offer any evidence to the contrary.
                  9          Defendants conclude that because Boldly is “transformative,” “[i]t does not
                 10   substitute for or compete with any existing, DSE-licensed, derivative book or other
                 11   product, e.g., ‘merchandise of apparel based on Go!.’” (Opp. at 22.) The Court
                 12   rejected this conclusory assertion at the pleading stage,7 and the undisputed facts
                 13   support DSE’s allegations that it: (1) has published books derivative of the DSE
                 14   Works, many of which are written and illustrated by authors and artists other than
                 15   Dr. Seuss (SOF ¶¶ 141-143); (2) oversees a robust licensing program for the DSE
                 16   Works (SOF ¶¶ 129-130; SOAF ¶ 2); (3) has partnered, and will partner, with other
                 17   rights holders on licensed “collaborations” that combine Dr. Seuss’s works with
                 18   another property to create new works (SOF ¶¶ 153-157); and that (4) Boldly is
                 19   exactly the type of derivative collaboration that DSE might license. (Id.) The
                 20   Court also rejected Defendants’ prior efforts to distinguish Boldly from DSE’s
                 21   licensed derivatives, finding that “[a]lthough these books may not be mash-ups like
                 22   Boldly, there is a potential market for a literary mash-up involving Plaintiff’s
                 23   books; such a market would not be unlikely based on Plaintiff’s past licensing
                 24   programs.” ComicMix II, 300 F. Supp. 3d at 1082.
                 25          Finally, Defendants’ last-ditch attempts to avoid liability fail. First, Boldly
                 26
                 27
                      7
                        ComicMix II, 300 F. Supp. 3d at 1082 (“Defendant’s production of Boldly may
                      result in an adverse impact on Plaintiff’s derivative market and the Court therefore
                 28   finds there is potential harm to the market for Plaintiff’s derivative works.”).
DLA P IPER LLP (US)                                              -9-
     SAN DIEGO
                                                                     REPLY ISO MOTION FOR SUMMARY JUDGMENT
                                                                             USDC CASE NO. 3:16-CV-02779-JLS-BGS
                      WEST\284875063.8
          Case 3:16-cv-02779-JLS-BGS Document 140 Filed 01/18/19 PageID.7272 Page 14 of 15



                  1   does use a Dr. Seuss character—a derivation of Go!’s protagonist—just like
                  2   authorized Go! derivatives do. (SOF ¶¶ 52, 142.) In fact , Oh, Baby! Go, Baby!
                  3   does not include any other Dr. Seuss characters than its modified “boy” and copies
                  4   the same imagery from Go! that Defendants stole for Boldly. (Duvdevani Reply
                  5   Decl. Ex. 1.) Second, that Boldly “draws on other elements” of Dr. Seuss books
                  6   besides characters is not a defense; indeed, DSE has licensed non-character
                  7   “creative elements” of its works, including to Jim Henson to create The Wubbulous
                  8   World of Dr. Seuss. (ECF No. 107-22, Exs. 118-120.) Third, DSE’s president—
                  9   and defendant Hauman, for that matter—believed it likely that DSE would want to
                 10   publish a work like Boldly. (SOF ¶¶ 153-157.) The DSE Style Guide could be
                 11   modified by contract with such a collaborator. (SOAF ¶ 22.) Fourth, DSE has
                 12   created works that appeal to mature audiences: indeed, Go! itself is marketed to
                 13   adults. (SOF ¶ 147.) Fifth, should DSE chose not to create a work like Boldly, it
                 14   nevertheless has the right to bar others from doing so. See Salinger v. Colting, 641
                 15   F. Supp. 2d 250, 267-68 (S.D.N.Y. 2009), rev’d on other grounds, 607 F.3d 68 (2d
                 16   Cir. 2010); Paramount, 2017 WL 83506, at *9.
                 17          Overall, Defendants’ view that DSE must prove market harm by showing
                 18   that it had plans to publish something akin to Boldly is legal fallacy, and necessarily
                 19   ignores that this factor “consider[s] not only the extent of market harm caused by
                 20   … the alleged infringer, but also whether unrestricted and widespread conduct of
                 21   the sort engaged in by the defendant” would harm DSE’s licensing program.
                 22   Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569, 587, 590 (1994).
                 23   III.   CONCLUSION
                 24          Defendants have infringed the DSE Works and cannot carry their burden on
                 25   fair use. The Court therefore should grant DSE summary judgment on its copyright
                 26   claims and deny Defendants’ requests for relief pursuant to Fed. R. Civ. P. 56(f)(1).
                 27
                 28
DLA P IPER LLP (US)                                             -10-
     SAN DIEGO
                                                                    REPLY ISO MOTION FOR SUMMARY JUDGMENT
                                                                            USDC CASE NO. 3:16-CV-02779-JLS-BGS
                      WEST\284875063.8
          Case 3:16-cv-02779-JLS-BGS Document 140 Filed 01/18/19 PageID.7273 Page 15 of 15



                  1    Dated: January 18, 2019       Respectfully submitted,
                  2                                  By /s/ Tamar Duvdevani
                                                       TAMAR DUVDEVANI
                  3                                    DLA Piper LLP (US)
                  4                                    Attorneys for Plaintiff
                                                       Dr. Seuss Enterprises, L.P.
                  5
                  6
                  7
                  8
                  9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
DLA P IPER LLP (US)                                   -11-
     SAN DIEGO
                                                          REPLY ISO MOTION FOR SUMMARY JUDGMENT
                                                                  USDC CASE NO. 3:16-CV-02779-JLS-BGS
                      WEST\284875063.8
